Allowance
This action is responsive to the following communication: Non-provisional Application filed on 10/01/2019.  
Claims 1-41 are pending.  
Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21 and 41 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
a customized tour of a mapped space, … ordered arrangement of tour subject indicators configured for output by a user interface device, … user selection data from a user indicating a lesser subset selected from the ordered arrangement of tour subject indicators; calculating, by the one or more processors, an aggregate relevance score for the lesser subset of tour subject indicators and locations of the mapped space; defining, by the one or more processors, at least one tour route record comprising an ordered list of locations being a lesser subset of all locations in the mapped space that satisfies at least a minimum aggregate relevance score constraint and a maximum tour duration constraint; and saving information defining the at least one tour route record in a computer memory for use in delivering a corresponding tour.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179